Citation Nr: 0906520	
Decision Date: 02/23/09    Archive Date: 03/03/09

DOCKET NO.  05-19 241	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Propriety of the reduction in evaluation of the service-
connected postoperative right knee degenerative joint disease 
from 30 percent to 10 percent, effective January 1, 2005.

2. Entitlement to an increased evaluation for postoperative 
right knee degenerative joint disease, currently rated as 10 
percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The Veteran had active service from July 1975 to March 1982.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 rating determination 
of the Waco, Texas, Department of Veterans Affairs (VA) 
Regional Office (RO), which reduced the disability evaluation 
for post-operative right knee degenerative joint disease from 
30 to 10 percent disabling.  


FINDINGS OF FACT

1.  The Veteran was given notice of the proposed reduction in 
a July 2004 letter which was sent to his last address of 
record; he was notified of his right to submit additional 
evidence and request a predetermination hearing.

2.  A September 2004 rating decision reduced the rating for 
the Veteran's service-connected right knee disability from 30 
to 10 percent, effective January 1, 2005; at the time, the 
disability was manifested by noncompensable limitation of 
flexion without limitation of extension, instability or 
subluxation.

3.  At the time of the September 2004 rating decision, the 30 
percent rating for the Veteran's service-connected right knee 
disability had been in effect for less than five years.

4.  The evidence reflects improvement in the Veteran's 
service-connected right knee disability.

5.  The Veteran's service-connected right knee disability is 
currently manifested by noncompensable limitation of flexion 
and extension without instability or subluxation.  



CONCLUSIONS OF LAW

1.  The reduction of the rating for the veteran's service-
connected postoperative right knee degenerative joint disease 
from 30 to 10 percent, effective January 1, 2005, was proper.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.105, 3.344(c), 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5257, 5260, 5261 
(2008).

2.  The criteria for two separate ratings of 10 percent for 
postoperative right knee degenerative joint disease have been 
met based on limitation of flexion and extension.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.3, 
4.6, 4.7, 4.10, 4.71, 4.71a, DCs 5003, 5010, 5257, 5260, 
5261.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) and that the claimant is expected to provide.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

For claims pending before VA on or after May 30, 2008, 
38 C.F.R. § 3.159 has been amended to eliminate the 
requirement that VA request that a claimant submit any 
evidence in his or her possession that might substantiate the 
claim.  73 Fed. Reg. 23,353 (Apr. 30, 2008).  

The Court has also held that that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: 1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

For an increased compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  

If the Diagnostic Code under which the claimant is rated 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  Id.

As with proper notice for an initial disability rating and 
consistent with the statutory and regulatory history, the 
notice must also provide examples of the types of medical and 
lay evidence that the claimant may submit (or ask the 
Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation-e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability.  Id.

In letter dated in May and November 2004, and March 2006, the 
Veteran was provided with notice that informed him of the 
evidence needed to substantiate his claim.  The letters also 
told him what evidence he was responsible for obtaining and 
what evidence VA would undertake to obtain.  The letter 
further requested the November 2004 letter told him to submit 
relevant evidence in his possession.

The Veteran's status has been substantiated.  The second and 
third elements of Dingess notice have been substantiated, as 
evidenced by the fact that service connection has been 
established.  The Veteran was also provided with notice as to 
the disability rating and effective date elements of the 
claim in the March 2006 letter.  

Any notice error will be presumed prejudicial unless VA can 
show that the error did not affect the essential fairness of 
the adjudication and persuade the Court that the purpose of 
the notice was not frustrated, for example by demonstrating 
"(1) that any defect was cured by actual knowledge on the 
part of the claimant, (2) that a reasonable person could be 
expected to understand from the notice what was needed, or 
(3) that a benefit could not have been awarded as a matter of 
law." Sanders v. Nicholson, 487 F.3d 881, 888-9 (Fed. Cir. 
2007), George-Harvey v. Nicholson, 21 Vet. App. 334, 339 
(2007).

The November 2004 letter told the Veteran that he could 
substantiate his claim with evidence that the disability had 
worsened.  The March 2006 letter told him that he could 
substantiate the claim with evidence of the effect of the 
disability on work.  
He was not specifically told that the claim could be 
substantiated with evidence of the impact of the disability 
on daily life.  However, the Veteran was provided with a VA 
examination in which the impact of the disability on daily 
life was discussed.  This discussion should have put him on 
notice that such evidence was relevant to substantiating the 
claim.

The Veteran's disability is rated on the basis of diagnostic 
codes that require specific measurements of the range of 
motion.  He was furnished a statement of the case that 
contained these rating criteria.  Such a post decisional 
document could not provide legally sufficient VCAA notice.  
Mayfield v. Nicholson, 444 F.3d 1317 (Fed. Cir. 2006).  The 
statement of the case should, however, have put the veteran 
on notice as to what was required.  The veteran had years 
after receiving this notice to submit evidence and argument 
and to request a hearing.  Hence, he had a meaningful 
opportunity to participate in the adjudication of his claim.

The March 2006 letter listed examples of the types of 
evidence that could be used to substantiate the claim, 
thereby satisfying the final element of Vazquez-Flores 
notice.

VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  As portions of the notice came after 
the initial adjudication of the claim, the timing of the 
notice did not comply with the requirement that the notice 
must precede the adjudication.  However, the timing 
deficiency was remedied by the readjudication of the claims 
in a supplemental statement of the case after the notice was 
provided.  Mayfield v. Nicholson, 444 F.3d 1328 (2006).

The Board finds that there has been compliance with the 
assistance requirements of the VCAA.  All available treatment 
records have been obtained.  The veteran was also afforded 
numerous VA examinations.  As such, no further action is 
necessary to assist the claimant with the claim.  

Evaluations

The procedural framework and safeguards set forth in 
38 C.F.R. § 3.105(e) governing rating reductions are required 
to be followed by VA before it issues any final rating 
reduction.  See Brown v. Brown, 5 Vet. App. 413, 418 (1993).  
Pursuant to 38 C.F.R. § 3.105(e), when a reduction in 
evaluation of a service-connected disability is considered 
warranted, and a reduction will result in a decrease of 
compensation benefits being made, a rating proposal of the 
reduction will be prepared setting forth all material facts 
and reasons, and the beneficiary will be notified and 
furnished detailed reasons therefore and given 60 days for 
presentation of additional evidence to show that compensation 
should be kept at the current level.  If additional evidence 
is not received within that period, a final rating action 
will be taken and rating will be reduced to the last day of 
the month in which a 60-day period from the date of notice to 
the beneficiary of the final rating action expires. 38 C.F.R. 
§ 3.105(e) (2005).

The RO first proposed to reduce the veteran's rating in a 
July 2004 rating decision, which was sent to him in July 
2004.  He was told the RO was proposing to reduce his 
disability evaluation for right knee degenerative joint 
disease from 30 to 10 percent, which would result in a 
reduction of combined rating from 50 to 30 percent.  He was 
also informed of the evidence considered in rendering this 
decision, as well as his appellate rights, and of his right 
to a pre-adjudication hearing.  Therefore, the veteran was 
duly afforded more than 60 days for presentation of 
additional evidence to show that compensation should be kept 
at the current level prior to the final January 2005 
reduction.  The Board thus finds that the procedural 
safeguards of 38 C.F.R. § 3.105(e) were met.

The 30 percent evaluation for right knee degenerative joint 
disease was effective from June 1, 2002.  Since the reduction 
to 10 percent was effective January 1, 2005, the rating was 
in effect for less than five years.  Accordingly, the 
detailed requirements for a rating reduction contained in 
38 C.F.R. § 3.344(a), (b) are inapplicable.  When a rating 
has been in effect for less than five years, examination 
disclosing improvement will warrant reduction in the rating.  
38 C.F.R. § 3.344(c).

Disability evaluations are determined by the application of 
the Schedule for Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged 
ratings are, however, appropriate for an increased rating 
claim when the factual findings show distinct time periods 
where the service-connected disability exhibits symptoms that 
would warrant different ratings.  The relevant focus for 
adjudicating an increased rating claim is on the evidence 
concerning the state of the disability from the time period 
one year before the claim was filed until VA makes a final 
decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 
(2007).

Diagnostic Code 5003 (5010) provides that degenerative 
arthritis established by X-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved 
(DC 5200 etc.).  When, however, the limitation of motion of 
the specific joint or joints involved is noncompensable under 
the appropriate diagnostic codes, a rating of 10 percent is 
for application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under Diagnostic Code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, a 10 percent evaluation is 
assigned where X-ray evidence shows involvement of two or 
more major joints or 2 or more minor joint groups. Where 
there is X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups, with occasional 
incapacitating exacerbations, a 20 percent evaluation is 
assigned. Note (1) to Diagnostic Code 5003 states that the 20 
and 10 percent ratings based on X-ray findings, above, will 
not be combined with ratings based on limitation of motion.  
Id.

38 C.F.R. § 4.71a, Diagnostic Code 5257 provides for 
assignment of a 10 percent rating when there is slight 
recurrent subluxation or lateral instability; a 20 percent 
rating when there is moderate recurrent subluxation or 
lateral instability; and a 30 percent rating when there is 
severe recurrent subluxation or lateral instability.

Limitation of motion of the knee is addressed in 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5260 and 5261.  Diagnostic Code 
5260 provides for a zero percent rating where flexion of the 
leg is limited to 60 degrees; 10 percent rating where flexion 
is limited to 45 degrees; 20 percent rating where flexion is 
limited to 30 degrees; and 30 percent rating where flexion is 
limited to 15 degrees.  Diagnostic Code 5261 provides for a 
zero percent rating where extension of the leg is limited to 
5 degrees; 10 percent rating where extension is limited to 10 
degrees; 20 percent rating where extension is limited to 15 
degrees; a 30 percent rating where extension is limited to 20 
degrees; a 40 percent rating where extension is limited to 30 
degrees; and a 50 percent rating where extension is limited 
to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Codes 5260, 
5261.

For disabilities evaluated on the basis of limitation of 
motion, VA is required to apply the provisions of 38 C.F.R. 
§§ 4.40, 4.45, pertaining to functional impairment.  The 
Court has instructed that in applying these regulations VA 
should obtain examinations in which the examiner determined 
whether the disability was manifested by weakened movement, 
excess fatigability, incoordination, or pain. Such inquiry is 
not to be limited to muscles or nerves.  These determinations 
are, if feasible, be expressed in terms of the degree of 
additional range-of-motion loss due to any weakened movement, 
excess fatigability, incoordination, flare-ups, or pain. 
DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. 
Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59 (2006).

VA's General Counsel has held that a claimant who has 
arthritis and instability of the knee may be rated separately 
under diagnostic Codes 5003 and 5257. VAOPGCPREC 23-97; 62 
Fed. Reg. 63,604 (1997).  The General Counsel subsequently 
clarified that for a knee disability rated under DC 5257 to 
warrant a separate rating for arthritis based on X-ray 
findings and limitation of motion, limitation of motion under 
DC 5260 or DC 5261 need not be compensable but must at least 
meet the criteria for a zero-percent rating.  A separate 
rating for arthritis could also be based on X-ray findings 
and painful motion under 38 C.F.R. § 4.59. VAOPGCPREC 9-98 
(1998); 63 Fed. Reg. 56,704 (1998).

The General Counsel subsequently held that separate rating 
could also be provided for limitation of knee extension and 
flexion.  VAOPGCPREC 9-2004; 69 Fed. Reg. 59,990 (2004).

The knee is considered a major joint.  38 C.F.R. § 4.45(f). 
The normal range of motion of the knee is from zero to 140 
degrees. 38 C.F.R. § 4.71, Plate II (2008).

The October 2002 decision granted a 30 percent rating on the 
basis of evidence that the veteran had a medial meniscus 
tear, had recently undergone arthroscopic surgery, and had 
severe arthritis.

In conjunction with a March 2004 request for an increased 
evaluation, the Veteran was afforded a VA examniantion in 
June 2004.  

At the June 2004 VA examination, the Veteran reported 
constant mild pain with stiffness and flares consisting of 
increased pain, swelling and warmth.  There was no 
instability, falling, weakness, or locking.  The Veteran 
reported right knee flare-ups about twice a week with 
increase in pain, swelling, and warmth.  The flare-up was 
brought on by walking or bending and lasted about an hour.  
The Veteran would need to sit and rest and elevate or 
straighten out his leg until the symptoms abated.  He could 
not bend his knee during a flare-up and took Motrin on 
occasion for the flare ups.  During a flare of his right knee 
he had to sit or lie down and straighten his leg out for 
about an hour.  There were no episodes of dislocation or 
recurrent subluxation and no constitutional symptoms for 
inflammatory arthritis.  

The Veteran indicated that due to increased pain in his right 
and left knees; he had to sit and rest at work and had missed 
a few days of work due to left leg swelling and pain.  He 
could not squat and had trouble bending.  He asked for 
assistance from his fellow workers when performing these 
activities.  Carrying loads up and down stairs was also 
difficult for him.  He could perform his activities of daily 
living but had trouble getting in and out of the shower, 
washing his feet, or any activity requiring bending and 
sitting down on the toilet.  He had some trouble getting out 
of bed in the morning due to stiffness.  He also had trouble 
getting out of a chair after prolonged sitting.  

Physical examination revealed that the veteran's gait was 
antalgic.  Inspection of the right knee found it to be within 
normal limits.  There was no swelling, warmth, or tenderness 
to palpation.  There was also no crepitus or guarding.  Range 
of motion for the right knee was from 0 to 125 degrees with 
pain starting at 110 degrees.  The Veteran had full 
extension.  Stability in the medial and lateral collateral 
ligaments was noted to be normal.  McMurray testing was 
negative.  Repetitive motion testing revealed no significant 
change in range of motion.  A diagnosis of right knee 
degenerative arthritis with patellofemoral chondromalacia, 
status arthroscopic surgery, was rendered.  

In his September 2004 notice of disagreement, the Veteran 
reported that he had no cartilage left in his knee and that 
he had instability, swelling, pain, and limited motion.  The 
pain and problems were constant and not intermittent.  He 
stated that his doctor told him that he needed a knee 
replacement.  

Private treatment records reveal that the Veteran was seen in 
October 2004 concerning his right knee.  The examiner 
indicated that the knee was unchanged.  The Veteran was noted 
to be complaining of pain and swelling.  He also complained 
of positive grinding.  The symptoms were described as 
moderate.  There was no genu valgus, varum, or recurvatum.  
The veteran had a normal gait and there was no thigh atrophy 
or effusion.  Range of motion was from 0 to 115 degrees.  
Moderate medial joint line tenderness was present.  Medial 
and lateral crepitations were also present.  Patellofemoral 
crepitus was also noted.  There was no instability or laxity 
on manipulation.  The veteran had normal hamstrings, 
quadriceps, and calf muscles.  Neurological examination was 
intact.  X-rays revealed degenerative joint disease, large 
osteophytes, three compartments, and joint narrowing of the 
medial and patella femoral joint.  

The examiner noted that the Veteran had had progressive joint 
narrowing over the last two years.  The osteophytes were 
larger and the Veteran was noted to need Synvisc injections 
or hemiarthroplasty in the near future.  He had progressive 
traumatic arthritis and loss of motion of the right knee.  

At a September 2005 VA examination, the Veteran reported 
having 6/10 pain in his right knee with weakness, stiffness, 
swelling, and a sensation of heat and instability.  The 
Veteran took 800 mg of Motrin as needed but this caused 
gastritis.  The Veteran had flare-ups, where the pain was 
8/10, which occurred with prolonged walking or sitting three 
to four times per day that lasted one to two hours and eased 
with rest.  The veteran was able to function during a flare.  
There were no episodes of dislocation or recurrent 
subluxation.  The veteran was able to do his occupational 
activities but avoided house chores.  He was able to perform 
his activities of daily living.  

The Veteran had active range of motion from 0 to 90 degrees 
and passive range of motion from 0 to 120 degrees.  The 
veteran had normal stability.  McMurray testing was normal.  
The veteran had no pain from 90 to 45 degrees but had pain 
from 45 to 0 degrees.  Later in the report the examiner said 
that the veteran had pain from 0 to 45 degrees and was unable 
to extend beyond 45 degrees against resistance.  The veteran 
had a limp due to his left knee and kicked out with the right 
leg, with no functional limitation on standing.  There was no 
ankylosis and leg lengths were equal.  There were no 
constitutional signs of inflammatory arthritis.  A diagnosis 
of degenerative joint disease of the right knee was rendered.  
The examiner noted that the Veteran had limitation of motion 
due to weakness but was unable to determine any additional 
functional loss. 

In his June 2005 substantive appeal, the Veteran reported 
that his right knee was in need of surgery but he was not at 
an age to have it done.  He further stated that he could not 
take off time from work to have the surgery done as it would 
take time to recover.  

At a June 2006 VA examination, the Veteran reported that his 
right knee condition had worsened since his last examination.  
The Veteran stated that he had 6/10 pain in his right knee 
and that his right knee had stiffness.  He did not have any 
instability or any instance of falls.  He did not use any 
assistive devices.  It was noted that the Veteran had 
inquired about obtaining a brace for his right knee.  Flare-
ups occurred when ambulating more than 2 blocks.  There were 
no incapacitating episodes.  The Veteran would rest but took 
no medication.  He was self sufficient with daily activities.  
He was not currently employed.  

Physical examination revealed tenderness diffusely and also 
in the retropatellar area.  There was no warmth or effusion.  
There was crepitus to a significant degree and Lachman and 
McMurray tests were negative.  There was no varus/valgus 
deformity and his gait was antalgic with less weightbearing 
seen on the right lower extremity.  Range of motion was from 
-7 to 100 degrees with endpoint pain in flexion with 
additional limitation of pain with repetitive use but no 
change in range of motion and no additional fatigue or 
incoordination.  A diagnosis of degenerative joint disease of 
the right knee, postoperative, two different occasions with 
debridement and medial meniscectomy, was rendered.  

In an August 2006 VA Form 9, the veteran indicated that the 
movements of his right knee were not normal and stated that 
his 30 percent disability evaluation should be restored.  

At a June 2007 VA orthopedic consultation, the right knee 
right knee reportedly revealed no effusion, erythema, or 
warmth.  Collateral ligaments were intact and there was no 
joint line tenderness.  There was no pain with hyperflexion.  
The knee was hyperextendable.  Collateral ligaments were 
intact with valgus-varus stress test.  Lachman, anterior 
drawer, and McMurray tests were all negative.  

X-rays of the right knee showed mild degenerative joint 
disease with tricompartmental narrowing.  A diagnosis of mild 
right knee degenerative joint disease was rendered.  The 
examiner recommended a hinge brace for the right knee to wear 
with a sleeve to prevent irritation from the brace.  

At the time of a February 2008 VA examination, the Veteran 
noted chronic aching and throbbing in the right knee which 
was made worse with prolonged sitting, standing, walking, 
bending, and with activity.  He denied any swelling, redness, 
or warmth.  He stated that his knee would lock a few times 
per week, when lying in bed at night and shifting positions.  
It was painful to get it unlocked.  He also noted frequent 
giving out a few times per week with frequent falling. There 
was also a constant grinding and popping with range of 
motion.  The Veteran took 800 milligrams of Motrin three 
times to four times per week but this caused some 
gastrointestinal upset.  

The Veteran was awaiting a brace for his right knee.  The 
Veteran's knee was noted to give out frequently but there was 
no dislocation.  The veteran worked at a hotel, sitting down 
most of the time.  While he had difficulty with prolonged 
sitting, he had not lost any time from work.  Sitting was 
limited to 45-60 minutes.  Walking was limited to one-half 
mile.  He could not squat and had difficulty bending and with 
stairs.  He did not run or play sports.  His household work 
was limited as  result of the above.  He could not get down 
on his knees and reach for things.  The Veteran had a hard 
time falling asleep due to his painful knees.  He was 
independent with his activities of daily living but he did 
have trouble getting in and out of the tub.  

Physical examination revealed that the knee was normal upon 
inspection.  It was warm to palpation but there was no 
tenderness, swelling, or redness.  There was also minimal 
crepitus and strength was intact.  The veteran limped and 
favored his left knee which had a brace on it.  He could walk 
on his heels and toes but his squatting was very limited.  
Active range of motion was from 0 to 118 degrees while 
passive range of motion was from 0 to 120 degrees with pain 
from 90 degrees to the end.  Extension pain was from -5 
degrees.  McMurray testing was negative.  

X-rays revealed mild to moderate degenerative joint disease 
of the right knee.  The pertinent diagnosis was moderate 
right knee degenerative joint disease status post 
arthroscopic surgery with chronic residuals and no evidence 
of subluxation or lateral instability.  

As set forth above, the medical evidence at the time of the 
reduction reflects that the veteran's service-connected right 
knee disorder was manifested by pain with range of motion 
from 0 to 125 degrees with pain starting at 110 degrees, with 
normal stability in the medial and lateral collateral 
ligaments and negative McMurray testing.  Moreover, 
repetitive motion testing performed at that time revealed no 
significant change in range of motion.  

The initial grant of 30 percent had been based on findings of 
severe arthritis, but subsequent evaluations have yielded 
findings of only mild arthritis.  More importantly, the 
examination that served as the basis for the reduction showed 
only noncompensable limitation of flexion without loss of 
extension, or subluxation or instability.  This record 
disclosed improvement in the disability warranting the 
reduction from 30 to 10 percent.

Examinations performed subsequent June 2004 VA have generally 
revealed noncompensable limitation of extension and flexion 
(with consideration of functional factors) without 
instability or subluxation.  The 2005 examination could be 
read as showing a more severe limitation of extension, but 
the findings appear contradictory inasmuch as the examiner 
reported at one point that there was pain from 0 to 45 
degrees and at another that there was no pain in that range 
of motion.  The findings are also not consistent with results 
of examinations performed before and after 2005.  The 2005 
examination findings are therefore of little probative value.

Given the noncompensable limitation of extension and flexion, 
separate 10 percent ratings are warranted in accordance with 
the opinions of the General Counsel and the provisions of 
Diagnostic Code 5003.  

The veteran has argued that he has instability of the right 
knee, but clinical examinations have consistently shown that 
there is no instability or subluxation.  The clinical 
findings are more probative than the veteran's subjective 
reports made in conjunction with his claim for compensation.  
There have been no findings of loss or dislocation of the 
semilunar cartilage, and a rating under Diagnostic Codes 
5258, 5259 (2008).

Because there is no evidence of greater limitation of motion, 
and the evidence is against a finding of instability or 
subluxation, reasonable doubt does not arise, and a higher 
schedular evaluation, other than that granted in this 
decision, is not warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§§ 4.7, 4.21.

Extraschedular Consideration

In exceptional cases an extraschedular rating may be 
provided.  38 C.F.R. § 3.321.  The threshold factor for 
extraschedular consideration is a finding that the evidence 
before VA presents such an exceptional disability picture 
that the available schedular evaluations for that service-
connected disability are inadequate.  Therefore, initially, 
there must be a comparison between the level of severity and 
symptomatology of the claimant's service-connected disability 
with the established criteria found in the rating schedule 
for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required.  In the second step of the inquiry, however, if the 
schedular evaluation does not contemplate the claimant's 
level of disability and symptomatology and is found 
inadequate, the RO or Board must determine whether the 
claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  38 C.F.R. § 3.321(b)(1). (related factors 
include "marked interference with employment" and "frequent 
periods of hospitalization").  When the rating schedule is 
inadequate to evaluate a claimant's disability picture and 
that picture has related factors such as marked interference 
with employment or frequent periods of hospitalization, then 
the case must be referred to the Under Secretary for Benefits 
or the Director of the Compensation and Pension Service for 
completion of the third step--a determination of whether, to 
accord justice, the claimant's disability picture requires 
the assignment of an extraschedular rating.  Id.

The Veteran's right knee manifestations are limitation of 
motion and pain.  As discussed above, these manifestations 
are contemplated in the rating schedule.  Moreover, the VA 
examiners did not indicate that the disabilities caused 
marked interference with employment.  The disabilities have 
also not required any recent periods of hospitalization.  No 
other exceptional factors have been reported.  The Veteran 
was employed at the time of the February 2008 VA examination.  

As such, the criteria for assignment of an extraschedular 
rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See 
Bagwell v. Brown, 9 Vet. App. 337 (1996).

ORDER

The reduction of the rating for postoperative right knee 
degenerative joint disease from 30 to 10 percent was proper, 
the appeal as to this issue is denied.

Two separate evaluations of 10 percent for postoperative 
right knee degenerative joint disease are granted.  




____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


